MOORE, Justice
(dissenting).
I dissent.
*483The entire record consists of the testimony of plaintiff and her mother.
The trial court after hearing plaintiff’s testimony in chief and on cross-examination stated: “I think this is about the time for adjournment. I think before adjourning here and the parties, too, that the court doesn’t feel this is, so far at any rate, sufficient evidence to warrant a decree of divorce in this case, under the law in this State. And I take it the plaintiff here has given most of the evidence over the troubles of this marriage, she being the wife and the plaintiff in the case; and the corroborating witness, I suppose, would add some corroboration, but the law requires such as to endanger the life or the health. That’s the only allegation here. If there were an allegation of drunkenness there isn’t enough evidence to establish that. Now, unless there is considerable more testimony than this the court is going to have no alternative except dismiss this petition when the evidence terminates tomorrow. I think I just as well advise you to that effect here. Of course, I am not going to make up my mind until the evidence is finished, but I just want you to know at this time that I don’t believe this meets the burden the plaintiff has at this time.”
Plaintiff’s testimony as summarized in the record includes: “On the night of the ‘foot stomping’ incident, as he took all the money out of my pocketbook and was going out the door, I threw a can of Aero Shave at him, which hit him in the forehead causing a cut that bled. He ran to the bathroom, knocked the door down and started his foot stomping after I hit him with the shaving can.
“Q. Does he still have the scar from that incident? A. I don’t know.
“Q. The last time you saw him did he have it ? A. I think so, yes.
“The incident with the shaving cream can was what precipitated the foot stomping incident.”
There is no other evidence in the record the “foot stomping” incident ever happened. Plaintiff’s mother testified she had seen marks and bruises on plaintiff’s neck, but did not testify regarding any physical abuse by defendant.
After stating she experienced some frustration, plaintiff testified:
“Q. How did this endanger your life or affect your health? A. Well, it was mentally very depressing.
“Q. Did you lose weight? A. No.
“O. Did you ever consult a doctor? A. No. * * *
“I bowled one night a week until April 1967 when the league was over. I paint occasionally, and during last 2 or 3 months we lived together I began singing in the church choir which required a 2-hour rehearsal one night a week. I did not miss any rehearsals.
“I was able to perform all my housework and cooking. There was not anything abnormal or unusual about my activities during the time I lived with my husband.”
After testifying plaintiff was physically and mentally a wreck, plaintiff’s mother explained by stating: “Comparing her physical and mental condition: before marriage she was outgoing, happy and liked to do things. In July she still had some of those traits, only she was unhappy. She was starting to withdraw. In December when she came to me she had ‘had it’. Mentally, she was full of fear, afraid of him. Ev-erytime the doorbell rang, she jumped a foot. Everytime she heard a noise outside she was afraid.”
A nervous and upset condition does not meet the requirement of danger to life from inhuman treatment under Code section 598.8(5). Many spouses find themselves nervous and upset because of unhappy incidents which occur during mar*484riage but this does not meet the requirements of the statute.
Code section 598.7 provides: “Corroboration of plaintiff. No divorce shall he granted on the testimony of the plaintiff alone.”
Plaintiff’s testimony of any abuse by defendant is uncorroborated.
Rule 344(f), par. 7 provides: “In equity cases, especially when considering the credibility of witnesses, the court gives weight to the fact findings of the trial court; but is not bound by them.”
Here the trial court observed the two witnesses and considered their credibility. His findings of fact should be given weight which apparently the majority fails to do.
I would affirm the judgment and decree of the trial court.
STUART, MASON and LeGRAND, JJ., join in this dissent.